Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed November 27,1972, which reversed a referee’s decision disallowing the claim and found that the decedent’s death on May 21,1971 was causally related to a prior accidental heart injury suffered on October 11, 1965. The board found: “ On the basis of the reports and testimony of Dr. Taylor that as a result of the infarction sustained on 10/11/65, decedent continued to suffer from recurrent angina, and that the heart muscle scar which formed after that attack produced an area of irritability which was a competent producing cause of the cardiac arrhymthmia.” There is substantial evidence to *780sustain the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Main and Reynolds, JJ., concur.